[MHM, February 28 , 2006] [Translation] Annual Securities Report (the Eleventh Term) From: October 1, 2004 To: September 30, 2005 PUTNAM DIVERSIFIED INCOME TRUST Annual Securities Report (the Eleventh Term) From: October 1, 2004 To: September 30, 2005 To: Director of Kanto Local Finance Bureau Filing Date of SRS: February 28, 2006 Name of the Registrant Fund: PUTNAM DIVERSIFIED INCOME TRUST Name of the Registrant Issuer: PUTNAM DIVERSIFIED INCOME TRUST Name and Official Title Charles E. Porter of Representative: Executive Vice President, Associate Treasurer and Principal Executive Officer Address of Principal Office: One Post Office Square Boston, Massachusetts 02109 U. S. A. Name and Title of Registration Agent: Harume Nakano Attorney-at-Law Ken Miura Attorney-at-Law Address or Place of Business Marunouchi Kitaguchi Building, 6-5, Marunouchi 1-chome Chiyoda-ku, Tokyo Name of Liaison Contact: Harume Nakano Ken Miura Attorneys-at-Law Place of Liaison Contact: Mori Hamada & Matsumoto Marunouchi Kitaguchi Building, 6-5, Marunouchi 1-chome Chiyoda-ku, Tokyo Phone Number: 03-6212-8316 Places where a copy of this Annual Securities Report is available for Public Inspection Not applicable. Note 1: U.S.$ amount is translated into Japanese Yen at the rate of U.S.$l.00 ¥ 118.07, the mean of the exchange rate quotations by The Bank of Tokyo-Mitsubishi UFJ, Ltd. for buying and selling spot dollars by telegraphic transfer against yen on 30th December, 2005. Note 2: In this report, money amounts and percentages have been rounded. Therefore, there are cases in which the amount for the "total" column is not equal to the aggregate amount. Also, conversion into other currencies is done simply by multiplying the corresponding amount by the conversion rate specified and rounded up when necessary. As a result, in this report, there are cases in which figures for the same information differ from each other. Note 3: In this report, "fiscal year" refers to a year from October 1 to September 30 of the following year. - 1 - PART I.
